Citation Nr: 1640136	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  10-37 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for residuals of right femur stress fracture.

2. Entitlement to service connection for residuals of an eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to April 1981 and from September 1981 to September 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2014, the Board remanded the claim to the RO for further development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the March 2014remand.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Chronic residuals of a right femur stress fracture did not have a clinical onset in service and are not otherwise related to active duty.  

2. Chronic residuals of an eye injury did not have a clinical onset in service and are not otherwise related to active duty.  


CONCLUSIONS OF LAW

1. The Veteran does not have residuals of right femur stress fracture that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309 (2015).

2. The criteria for establishing service connection for residuals of an eye injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated in September 2009, which fully addressed all notice elements.  VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Though the record contains some service treatment records (STRs) the National Personnel Records Center (NPRC) confirms that, regrettably, the remainder of the Veteran's service records are unavailable for review.  See October 2009 VA Memorandum.  All post-service treatment records and reports identified by the Veteran related to the claim decided herein have also been obtained. 

The Veteran was afforded VA examinations to explore the nature and etiology of a right femur disability and an eye disability.  The VA examiner's explained that the Veteran does not have a disability exhibited by residuals of a right femur injury or an eye disability related to the Veteran's reports in service injury.  The Board considers the examination reports adequate for adjudication purposes for the service connection issues being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, the Board notes that substantial compliance with the past remand instructions has been achieved.  See Stegall, 11 Vet. App. 268.  Indeed, the AOJ obtained VA leg and eye examinations.  The October 2014 VA examinations, notes the history of treatment, the Veteran's pertinent symptoms as described by him, and current symptoms present during examination and, as discussed below, contained opinions that were supported by a rationale.  The October 2014 VA examinations are therefore adequate and complied with the Board's remand instructions.  The Board will therefore proceed to the merits of the claim for service connection for residuals of right femur stress fracture and residuals of an eye injury.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. 
§ 3.303. 

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A. Right Femur Disability 

The Veteran seeks service connection for a right femur injury.  Specifically, he contends that he received a stress fracture in his right leg during basic training in April or May 1978 treated with a leg brace.  See April 2009 VA Form 21-4138; August 2009 VA Form 21-526;.  In addition, it is the Veteran's contention that the October 2014 DBQ notes a diagnosis of femur stress fracture, and this condition is what caused para-articular changes in his hip and knee.  See June 2016 Appellant's Brief

As noted above, though some service treatment records are available, the National Personnel Records Center (NPRC) confirms that the remainder of the Veteran's service records are unavailable for review.  The September 1981 enlistment Report of Medical History and Report of Examination, and the September 1984 separation Report of Examination are of record and each report reflects a normal musculoskeletal examination.  Otherwise, the available service treatment records are silent for any complaints of an eye injury.  

Pertinent post-service medical evidence include an October 2014 Knee and Leg Disability Benefits Questionnaire (DBQ), and October 2014 Muscle Injuries DBQ, at which time the examiner noted a 1978 diagnosis for right femur stress fracture and opined that any disability was less likely than not incurred or caused by the claimed in service injury, event, or illness.  Knee examination was normal, with flexion to 140, and extension to 0 degrees.  There was normal muscle strength, and normal stability tests.  There was no evidence of painful motion or additional limitation in range of motion following repetitive testing.  The examination report notes the October 2014 x-ray of the right femur identified a skeletally intact femur, with mild marginal para-articular productive changes affecting the right hip and right knee joint.  On examination, the Veteran reported that in 1978 during boot camp he was placed in a leg immobilizer and on crutches.  In addition, he was placed on limited duty to exclude marching.  According to the Veteran's reports, he did not recall any specific accident, trauma, injury, or incident for the right femur injury, and he did not have any further follow-up during military service or during the one year following separation from service.  He also reported a history of post-service occupational work in construction from 1984 to 2014.  The examiner concluded that x-rays revealed a normal right lower extremity and that the Veteran does not have a diagnosis or disability involving his past history for a right femur stress fracture.  In so finding, the examiner noted there were no residual conditions found and the Veteran reported that he was without symptoms of the right femur since the reported in service incident.  

For all of the foregoing reasons, the Board finds that entitlement to service connection for residuals of right femur stress fracture is not warranted.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report that he injured his leg in service.  See August 2009 VA Form 21-4138.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the October 2014 VA examination report that there are no residuals of a right femur stress fracture more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  Regarding the Veteran's claim that the para-articular changes represented chronic disability from the inservice incident, the Board does not find this convincing.  The VA examiner reviewed the x-ray findings and concluded that the Veteran did not have chronic disability resulting from the injury in service.  The changes on x-ray studies were apparently considered incidental.  

The VA examination report of 2014 is the most pertinent evidence of record.  When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The examiner observed that x-ray's revealed a normal right lower extremity and that the Veteran does not have a diagnosis or disability involving his past history for a right femur stress fracture.  The VA examiner reviewed the entire claims file and included a synopsis of the veteran's medical history.  A comprehensive physical examination was accomplished.  Additionally, the examination report notes the Veteran's reported history that he was without care or treatment for any residuals or issues for the right femur, or the right lower extremity since service discharge and was unsure as to why he was having a leg examination.  Therefore, the VA opinion is afforded significant probative value.  

The most probative evidence is against a finding that the Veteran has any residuals or issues of the right femur.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, a basis to grant compensation is not established.  

B. Eye Disability

The Veteran seeks service connection for residuals of an eye injury.  As the Veteran reported, while in service in 1981 or 1982, paint stripper splashed into his face and damaged his eyes.  See August 2009 VA Form 21-526; April 2009 VA Form 21-4138.  The Veteran reports that he has experienced difficulty with his vision since the incident occurred.  The Veteran believes that as a result of the damage caused by the paint stripper that he has a buildup of scar tissue on his eyes.  

The Veteran's available service treatment records are silent for any complaints, symptoms, or treatment for eye disability.  An April 2010 VA treatment record reflects that the Veteran was diagnosed as having astigmatism, left worse than right; presbyopia; and a faint foreign body scar on the left central cornea, with possible slight effect on acuity.  Examination revealed normal vision.  See Fayetteville VA treatment records located on VVA.

A December 2010 VA treatment record notes the Veteran had subnormal vision.  A July 2011 VA treatment record notes the Veteran presented with itchy eyes.

The October 2014 examiner opined the Veteran has never been and does not currently have an acquired eye disability.  The examiner found that "a complete dilated fundsoscopic eye examination found no evidence of any residuals from the reported chemical injury and concluded that "[the current] eye examination was completely normal except for mild refractive error and presbyopia."  In so finding, the examiner acknowledged there were no service treatment records available to review in order to identify an in service injury, nonetheless, current eye examination was normal and therefore, it was less likely than not (less than 50 percent probability) that the claimed non-specific vision disability was incurred in or caused by the claimed in service injury, event, or illness.  Refractive errors are not considered an injury or disease for VA compensation purposes.  See 38 C.F.R. § 3.303 (2015).  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran asserts that he has difficulty with his vision, he is certainly competent to determine if he has problems with his vision, as lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Additionally, the Board acknowledges the Veteran's credible report that he was injured when a paint chemical splashed in his eyes.  See August 2009 VA Form 21-4138.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the October 2014 VA examination report, noting normal eyes, with the exception of refractive error, and that no residuals from the reported chemical injury were found more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The most probative evidence is against a finding that the Veteran does not have an eye disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, a basis to grant compensation is not established.  



ORDER

Service connection for residuals of right femur stress fracture is denied.

Service connection for residuals of an eye injury



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


